Citation Nr: 0534914	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-14 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.   

2.  Entitlement to service connection for a lumbar spine 
disorder.  

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a right leg 
disorder.

5.  Entitlement to service connection for a left shoulder 
disorder.  

6.  Entitlement to service connection for Hepatitis C.

7.  Entitlement to service connection for prostate cancer.

8.  Entitlement to service connection for coronary artery 
disease.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for 
hypercholesterolemia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from November 1945 to November 
1946 and from August 1947 to July 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating determination 
of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in February 2005, 
at which time it was remanded for further development. 

The appeal has been advanced on the Board's docket.

The issues of service connection for hypertension, coronary 
artery disease, and hypercholesterolemia, are remanded to the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  There were no findings of a cervical or lumbar spine 
disorder in service or until many years after service and 
there is no competent medical evidence relating any current 
cervical or lumbar spine disorder to the veteran's period of 
service.  

2.  An etiological or causal relationship between the 
veteran's service-connected left femur fracture residuals and 
any current lumbar or cervical spine disorder has not been 
demonstrated.

3.  There were no findings of a right knee or right leg 
disorder in service or until many years after service and 
there is no competent medical evidence relating any current 
right knee or right leg disorder to the veteran's period of 
service.  

4.  An etiological or causal relationship between the 
veteran's service-connected left femur fracture residuals and 
any current right knee or right leg disorder has not been 
demonstrated.

5.  There were no findings of a left shoulder disorder in 
service or until many years after service and there is no 
competent medical evidence submitted relating any current 
left shoulder disorder to the veteran's period of service.  

6.  An etiological or causal relationship between the 
veteran's service-connected left femur fracture residuals and 
any left shoulder disorder has not been demonstrated.

7.  The veteran has not been currently shown to have 
Hepatitis C.  

8.  There were no findings of prostate cancer in service or 
until many years after service and there is no competent 
medical evidence submitted relating any current prostate 
cancer to the veteran's period of service.



CONCLUSIONS OF LAW

1.  Any current lumbar or cervical spine disorder was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Any current cervical or lumbar spine disorder is not 
proximately due to or the result of service-connected 
residuals of a left femur fracture.  38 C.F.R. § 3.310 
(2005).

3.  Any current right knee or right leg disorder was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

4.  Any current right knee or right leg disorder is not 
proximately due to or the result of service-connected 
residuals of a left femur fracture.  38 C.F.R. § 3.310.

5.  Any current left shoulder disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

6.  Any current left shoulder disorder is not proximately due 
to or the result of service-connected residuals of a left 
femur fracture.  38 C.F.R. § 3.310.

7.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137; 38 C.F.R. 
§ 3.303.

8.  Any current prostate cancer was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the December 2002 and January 2003 rating 
determinations, the April 2003 statement of the case, the 
August 2005 supplemental statement of the case, and the 
August 2002 and March 2005 VCAA letters, informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in the 
statement of the case, the supplemental statement of the 
case, and in the VCAA letters the appellant was advised of 
the types of evidence VA would assist in obtaining as well as 
the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The March 2005 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In Pelegrini the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
subsequently held that a claimant would generally not be 
prejudiced by delayed notice.  Her there is no evidence or 
contention that the veteran was prejudiced by the delayed 
notice.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All pertinent service medical, VA, and private 
treatment records have been obtained.  The veteran has also 
been afforded several VA examinations during the course of 
this appeal.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues on appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active 
service during a period of war or after December 31, 1946, 
certain chronic disabilities, such as arthritis, and 
malignant tumors are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310 and compensation is payable for the degree 
of aggravation of a nonservice-connected disability caused by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Cervical and Lumbar Spine

A review of the veteran's service medical records reveals 
that there were no complaints or findings of a cervical or 
lumbar spine disorder in service.  At the time of the 
veteran's July 1950 service separation examination, there 
were no complaints or findings of cervical or lumbar spine 
disorders.  

There were also no complaints or findings of cervical or 
lumbar spine disorders in the year following service.  The 
first objective medical finding of a cervical or lumbar spine 
disorder was not until 1986, many years following the 
veteran's separation from service.

In March 2005, the veteran was afforded the requested 
examination.  The examiner indicated that he had reviewed the 
veteran's claim file.  The examiner noted that most of the 
veteran's complaints related to his cervical spine.  
Following examination, the examiner rendered a diagnosis of 
severe degenerative joint disease of the cervical spine with 
fusion at cervical 6 and 7.  The examiner stated that it was 
less likely than not that the veteran's current cervical and 
lumbar spine disorders were aggravated by his service-
connected residuals of a left femur fracture.  He noted that 
the veteran's gait was normal and that there was no evidence 
that the femoral rod and fracture changed the gait mechanics, 
resulting in unusual stresses being placed on the 
contralateral knee and/or spine.  

As to the claim of service connection for cervical or lumbar 
spine disorders on a direct basis or presumptive basis, the 
service medical records and treatment records in the years 
immediately following service are devoid of any findings of a 
cervical or lumbar spine disorder.  Moreover, there was no 
diagnosis of either a cervical or lumbar spine disorder until 
many years after service and there has been no competent 
medical evidence submitted relating any current cervical or 
lumbar spine disorder to the veteran's period of service.  

The veteran's statements indicate that there were no 
manifestations of cervical or lumbar disabilities for years 
after service.

For his part, the veteran hasn't reported a continuity of 
symptomatology.  Indeed, he appears to concede that none of 
the claimed disabilities were manifested in the years 
immediately after service.

As to the veteran's claim for service connection for a 
cervical or lumbar spine disorder as secondary to his 
service-connected left femur fracture residuals, he, as a lay 
person, is not able to provide a competent medical opinion as 
to medical diagnosis or causation.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Moreover, the March 2005 VA examiner specifically stated that 
it was less likely than not that any cervical or lumbar spine 
disorder was related to the veteran's service-connected left 
femur fracture residuals. 

In weighing the evidence, the only competent opinion is 
against the claim.  The preponderance of the evidence is thus 
against the claim, and it must be denied.  38 U.S.C.A. 
§ 5107(b) (2005).

Right Knee and Right Leg

The veteran's service medical records reveal no complaints or 
findings of a right knee or right leg disorder in service.  
At the time of the veteran's July 1950 service separation 
examination; there were no complaints or findings of a right 
knee or right leg disorder.  

There were also no complaints or findings of a right knee or 
right leg disorder in the year following service and there 
were no findings of a right knee/right leg disorder until 
many years after the veteran's period of service.

In March 2005, the veteran was afforded the requested 
examination.  The examiner indicated that he had reviewed the 
veteran's C-file.  The examiner noted that the veteran 
reported noticing right knee pain and stiffness in the 
1980's.  Following examination, the examiner rendered a 
diagnosis of right knee degenerative joint disease.  The 
examiner stated that it was less likely than not that the 
veteran's current right knee or right leg disorder was 
aggravated by his service-connected residuals of a left femur 
fracture.  

As to the claim of service connection for right knee and 
right leg disorders on a direct basis or presumptive basis, 
the Board notes that the service medical records and 
treatment records in the years immediately following service 
are absent of any findings of a right leg or right knee 
disorder.  Moreover, there was no diagnosis of either a right 
leg or right knee disorder until many years after service.  

As to the veteran's claim for service connection for a right 
knee or right leg disorder as secondary to his service-
connected left femur fracture residuals, the veteran's lay 
opinion is not competent.  Grottveit v. Brown.

Moreover, the March 2005 VA examiner specifically stated that 
it was less likely than not that any right knee or right leg 
disorder was related to the veteran's service-connected left 
femur fracture residuals. 

In weighing the evidence of record, the Board finds that the 
specific medical opinions from the VA examiner are more 
probative than the veteran's beliefs and are given greater 
weight.  His opinion was based upon a thorough review of the 
claims folder and examination of the veteran.  

Because there is no competent evidence of a link between a 
current disability and a disease or injury (including a 
service connected disease or injury) in service, the 
preponderance of the evidence is against the claims.  
Therefore, service connection is not warranted.

Left Shoulder

A review of the veteran's service medical records reveals 
that there were no complaints or findings of a left shoulder 
disorder in service.  At the time of the veteran's July 1950 
service separation examination, there were no complaints or 
findings of a left shoulder disorder.  

There were also no complaints or findings of a left shoulder 
in the year following service and there were no findings of a 
left shoulder disorder until many years after the veteran's 
period of service.

At the time of his March 2005 VA examination, the veteran 
reported that he had had stiffness of his left shoulder for 
more than 20 years.  He denied any injuries to his shoulder.  
Following examination, the examiner rendered a diagnosis of 
left shoulder degenerative joint disease.  The examiner 
stated that it was less likely than not that the veteran's 
current left shoulder disorder was aggravated by his service-
connected residuals of a left femur fracture.  

As to the claim of service connection for a left shoulder 
disorder on a direct basis or presumptive basis, the Board 
notes that the service medical records and treatment records 
in the years immediately following service are devoid of any 
findings of a left shoulder disorder.  Moreover, there was no 
diagnosis of a left shoulder disorder until many years after 
service and there has been no competent medical evidence 
submitted relating any current cervical or lumbar spine 
disorder to the veteran's period of service.  

As to the veteran's claim for service connection for a left 
shoulder disorder as secondary to his service-connected left 
femur fracture residuals, the veteran, as a lay person, is 
not able to provide a competent medical opinion as to medical 
diagnosis or causation. 

Moreover, the March 2005 VA examiner specifically stated that 
it was less likely than not that any left shoulder disorder 
was related to the veteran's service-connected left femur 
fracture residuals. 

The only competent opinion is that of the VA examiner.  
Because there is no competent opinion linking a current left 
shoulder disability to service or a service connected 
disability, the preponderance of the evidence is against the 
claim.  Service connection is not warranted.

Hepatitis C

A review of the record demonstrates that there were no 
complaints or findings of Hepatitis C in service.  

Treatment records obtained in conjunction with the veteran's 
claim also reveal no complaints or findings of Hepatitis C.  
In an August 2002 outpatient treatment note it was indicated 
that the veteran had no known risk factors for Hepatitis C 
and that the veteran denied risk factors for Hepatitis C.  

Service connection is not warranted for Hepatitis C.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that the VA's and the United States Court of Appeals for 
Veterans Claims interpretation of section 1110 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The objective medical findings do not reveal that the veteran 
currently has hepatitis C.  Lay persons, such as the veteran, 
are not competent to report a medical diagnosis.  Grottveit 
v. Brown.  In the absence of competent evidence of current 
hepatitis C, the evidence is against the claim, and it must 
be denied.

Prostate Cancer

A review of the veteran's service medical records reveals 
that there were no complaints or findings of prostate cancer 
in service.  At the time of the veteran's July 1950 service 
separation examination, there were no complaints or findings 
of prostate cancer.  

There were also no complaints or findings of prostate cancer 
in the year following service and there were no findings of 
prostate cancer until August 1994, many years after the 
veteran's period of service.

While the Board notes that the veteran has expressed his 
belief that his current prostate cancer is related to 
service, he is not able to provide a competent medical 
opinion as to medical diagnosis or causation.  Moreover, 
there has been no competent medical evidence submitted 
relating any current prostate cancer, or its residuals, to 
the veteran's period of service. 

Based upon the lack of findings of prostate cancer during 
service or in the years immediately following service and the 
absence of any nexus between the veteran's current prostate 
cancer and his period of service, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  


ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for a lumbar spine disorder is denied.

Service connection for a right knee disorder is denied.  

Service connection for a right leg disorder is denied.

Service connection for a left shoulder disorder is denied.  

Service connection for Hepatitis C is denied.  

Service connection for prostate cancer is denied.  


REMAND

With regard to the veteran's claims for service connection 
for hypertension, coronary artery disease, and 
hypercholesterolemia, the Board notes that these issues were 
remanded for further development by the Board in February 
2005.  In the remand, the Board noted that a review of the 
veteran's service medical records reflect that he had a 
number of borderline/elevated blood pressure readings 
following a December 1949 jeep accident.   The Board 
requested that the veteran be afforded a VA examination to 
determine the etiology of all cardiovascular disabilities.  
The examiner was requested to render an opinion as to whether 
it was at least as likely as not that any current 
cardiovascular disability found on examination had its onset 
during service or within one year of service discharge.  The 
Board also requested that the examiner indicate whether 
hypercholesterolemia was a disease or caused disability, and, 
if so, had its onset during service or within one year 
following service discharge.  

In March 2005, the veteran was afforded the requested 
examination.  In the report, the examiner indicated that the 
veteran's C-file was very massive.  He noted some blood 
pressure readings but made no reference to the readings taken 
at the time of the veteran's December 1949 hospitalization.  
The examiner only made reference to readings made during the 
veteran's first period of service.  Following examination, 
diagnoses of coronary artery disease status post stent and 
angioplasty procedures; hypertension with good control at the 
present time of uncertain date of onset; hypercholesterolemia 
of uncertain date of onset; and peripheral vascular disease, 
were rendered.  

The examiner stated that the only way he could answer the 
questions being asked of him was if he could obtain specific 
medical records that could pinpoint the date of onset of the 
veteran's hypertension, high cholesterol, and coronary artery 
disease, although he had a good idea that the first 
manifestation of heart disease was in the 1996 time frame.  
The examiner stated that he would be happy to review 
additional C file records and that given the constraints of 
time for the examination, there may have been records that he 
had been unable to identify.  The examiner also indicated 
that he could not answer the question of whether 
hypercholesterolemia was a disease by itself or caused a 
disability.  Based upon the examiner's narrative discussion, 
the Board is of the opinion that the examiner should again 
review the claims file, making reference to the blood 
pressure readings recorded at the time of his December 1949 
period of hospitalization, and attempt to answer the 
questions that were posed at the time of the prior remand.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2.  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

Under these circumstances, the case is REMANDED for the 
following actions:

1.  Forward the claims folder to the 
examiner who performed the March 2005 VA 
cardiac examination.  Following a 
thorough review of the claims folder, the 
examiner is requested to render the 
following opinions:  Is it at least as 
likely as not (50 percent probability or 
greater) that any current cardiovascular 
disability found on examination, 
including hypertension and coronary 
disease, had its onset during service or 
within the one year period following 
service?  Specific reference should be 
made to the blood pressure readings made 
in close proximity to the December 1949 
jeep accident when making his 
determination.  

The examiner is further requested to 
indicate whether hypercholesterolemia is 
a disease or causes disability and 
whether it had its onset during service 
or within the one year period following 
discharge from service.  The examiner is 
to set forth all findings and conclusions 
in a clear, comprehensive and legible 
manner.  Complete detailed rationale is 
requested for each opinion that is 
rendered.  

If the March 2005 examiner is not 
available, another physician should 
review the claims folder and answering 
the above questions.  

2.  Then re-adjudicate the claims on 
appeal.  If any remain denied, issue a 
supplemental statement of the case, and 
return the case to the Board if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 

and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


